                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR187
                                            )
      vs.                                   )
                                            )
JOSEPH L. JOHNSON,                          )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the government’s Motion to Continue Trial [42].
Counsel for the government will be in another trial before Judge Smith Camp the weeks
of December 2 and 9, 2019. The defendant, through counsel, does not object to a
continuance. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [42] is granted in part, as follows:

      1. The jury trial, now set for December 9, 2019, is continued to January 6, 2020.

      2. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than December 6, 2019. The objecting party must comply with
         all requirements of NECrimR 59.2.

      DATED: December 2, 2019.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
